DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "primary particles" in line 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “primary particles” is referring to particles of Fe or particles of Co, or all of the particles in the powder. In the interest of compact prosecution, the limitation will simple be interpreted as “particles”.
Claim 2 recites the limitation “wherein a content ratio of Co to the main component is 0 to 40 atom% (excluding 0 atom%) in the powder”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of greater than 0 to 40 atom% 
Claims 3-4 are rejected as requiring all of the limitations of rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1).
Regarding claim 1, Maezawa discloses an electromagnetic interference suppressor of substantially unpressurized sheet form which is obtained by applying and drying a magnetic paint, and comprises 30 to 80% by volume of soft magnetic powder and 20 to 70% by volume of a binder, wherein the binder is a resin (Abstract), which meets the claimed “composite magnetic material comprising a powder and a resin”.
Fe or Co based powders may be used as the soft magnetic powder [0082] in order to form a magnetic sheet made of, for example, Fe-based alloys which may include an Fe-Co alloy [0118].
a point satisfying…” limitation, the applicant’s specification (see para. 0026) states:
“High average Av of the aspect ratios in the primary particles of the powder tends to reduce the magnetic loss tan δ, particularly tan δ at a high frequency.”
	
Maezawa discloses that magnetic powder particles having a flattened shape (i.e. high aspect ratio) are preferred in order to achieve a high permeability [0007], [0082]. Maezawa further discloses that the aspect ratio of the soft magnetic powder having a flattened shape is preferably set in a range from 2 to 500 [0082], which notably overlaps with the aspect ratios of applicant’s inventive examples’ magnetic powders, which range from about 1.8 to 9.9. With regard to the claimed average minor axis length of 100 nm or less, Maezawa teaches that the major axis length of the powder particles is preferably 1 to 300 µm [0082]; because the aspect ratio range is 2 to 500, the resulting minor axis length would range from 1 µm/500 to 300 µm/2, or 2 nm to 150 µm, which overlaps with the claimed range of 100 nm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With further regard to the “a point satisfying…” limitation, the applicant’s specification (see para. 0034) states:
In addition, as σ/Av of the powder decreases, a particle filling property decreases, and thus voids are easily generated in the composite magnetic material. For this reason, adhesion of the composite magnetic material to the product deteriorates, and peeling easily occurs. On the other hand, when (Av-σ) of the powder is fixed, the particle filling property is improved as σ/Av of the powder increases. For this reason, voids are rarely generated in the composite magnetic material, and the adhesion is excellent”

Thus, there is an inherent correlation with the particle filling property and the σ/Av value – that is, for a given Av-σ value, a higher particle filling property is associated with a higher σ/Av:
Maezawa teaches that the electromagnetic interference suppressor is provided with a thermal conductive property; in this case, with respect to the thermal conductive filler, any of those known fillers may be used, or soft magnetic metal powder serving as a magnetic filler may be used as a magnetic and thermal conductive filler [0130]. Maezawa further teaches that with respect to the thermal conductive filler and the soft magnetic powder, two kinds of the thermal conductive filler and the soft magnetic powder having different average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other; with this arrangement, it becomes possible to increase the amount of filled particles while sufficient flexibility being maintained [0133]. The mixing ratio of 5:1 to 2:1 (or 83.3:16.7 to 66.7:33.3 when extrapolated to sum to 100) notably overlaps with the applicant’s inventive examples’ powder mixing ratios of from 10:90 to 60:40 (see Table 1).
Thus, Maezawa not only renders obvious the relationship between the aspect ratio of particles and the magnetic permeability (and therefore the loss tangent tan δ, which is a function of permeability), but also the relationship between particle filling (and conversely, minimizing voids/pores [0008], [0013]) and the electromagnetic interference suppressing effect [0105]. That 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the aspect ratios of the magnetic and conductive powders and vary the mixing ratios of the soft magnetic powder within Maewa the range of 5:1 to 2:1 to predictably vary the magnetic permeability and filling ability of the product which would result in arriving at a product having a magnetic composition containing “a point satisfying (X, Y) = (σ/Av (%), (Av - σ)) on an XY coordinate plane is present within a region (including a boundary) surrounded by three points α(24.5, 6.7), β(72.0, 1.2), and γ(24.5, 1.2)”.
Regarding claim 4, Maezawa teaches the composite magnetic material as applied to claim 1 above, and further teaches that the material is used in an electromagnetic interference suppressor (Abstract), which meets the claimed “electronic component”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1), as applied to claim 1 above, and further in view of Oikawa et al. (US 20140158929 A1).
Regarding claim 2, Maezawa teaches the composite magnetic material as applied to claim 1 above, but is silent regarding the Co content being >0 atom% to 40 atom%.
Oikawa discloses a magnetic composite material containing a dielectric material and magnetic metal particles in the dielectic material (Abstract), wherein the dielectric material is a resin [0053]. Oikawa further discloses using an iron-cobalt alloy composition as the metal particles [0045], wherein the iron-cobalt alloy contains about 25-35 atom % cobalt [0049] which is within the claimed range of >0 to 40 atom% cobalt. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Maezawa’s Fe or Fe-based alloy with the iron-cobalt alloy of Oikawa containing the above-disclosed cobalt amount, to predictably obtain a magnetic product having high magnetic permeability in the high frequency domain [0050].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1), as applied to claim 1 above, and further in view of Inoue et al. (US 20020097124 A1).
Regarding claim 3, Maezawa teaches the composite magnetic material as applied to claim 1 above, but is silent regarding a magnetic core comprising the magnetic material.
Inoue teaches a composite magnetic body containing metallic magnetic powder and thermosetting resin (Abstract) and further teaches that it is known in the art to use such composite magnetic materials as a magnetic core material [0008], [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Inoue’s composite material with Maezawa’s composite material to predictably obtain a magnetic core, such as a dust core, which would possess improved magnetic properties such as higher magnetic permeability.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, and 17 of U.S. Patent No. 10,872,717 (hereinafter ‘717). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar:
Instant claim 1 is substantially similar to claims 1-2 of US Patent ‘717, in view of the overlapping minor axis length, and the combination of a high aspect ratio powder with a low aspect ratio powder which is prima facie expected to be substantially similar to the “a point satisfying…” limitation instant claim 1, which appears to be achieved by mixing two powders having differing aspect ratios. Further, instant claim 1 requires a resin, which is required by claim 2 of ‘717.
Instant claim 2 is obvious over claims 4 and 6 of ‘717, in view of the inclusion of Co in an Fe-Co alloy with an identical Co atomic % of >0 atom% to 40 atom % of Co.
Instant claims 3-4 are obvious over claim 17 of ‘717, in view of the magnetic core of claim 17 meeting the magnetic core of instant claim 3, and in view of a magnetic core also being an electronic component, which meets instant claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731